Citation Nr: 1213757	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis of bilateral first metatarsophalangeal joints with heel spurs.

2.  Entitlement to an initial compensable rating prior to December 29, 2010 and a rating in excess of 30 percent beginning on December 29, 2010 for the service-connected bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee with chondromalacia.

4.  Entitlement to an initial rating in excess of 20 percent prior to July 21, 2008 and in excess of 30 percent beginning on July 21, 2008 for the service-connected right knee disability based on limitation of extension.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee with chondromalacia prior to December 9, 2009.  

6.  Entitlement to an initial rating in excess of 30 percent for the service-connected left knee disability based on limitation of extension prior to December 9, 2009 and based on the residuals of a left total knee replacement beginning on February 1, 2011.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1972 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO that, in pertinent part, granted service connection for bilateral hearing loss, knee and foot disabilities.

In a May 2006 rating decision, the RO increased the evaluation of the service-connected hearing loss to 10 percent, increased the evaluation of the service-connected left knee disability based on limitation of extension to 30 percent, and increased the evaluation of the service-connected right knee disability based on limitation of extension to 20 percent.  

In a March 2008 rating decision, the RO found clear and unmistakable error in the assignment of the 10 percent rating for the service-connected bilateral hearing loss and reduced the rating to no percent, effective on February 2, 2005.  The RO also assigned an increased rating of 10 percent for the service-connected bilateral foot disability.

In May 2009 and October 2010, the Board remanded the case to the RO for additional development of the record.

In a June 2010 rating decision, the RO increased the rating for the service-connected right knee disability based on limitation of flexion to 30 percent, effective on July 21, 2008.  

Finally, in a February 2012 rating decision, the RO assigned an increased rating of 30 percent for the service-connected bilateral hearing loss, effective on December 29, 2010.  Since the Veteran did not express satisfaction with the ratings, these matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The service-connected left knee disability was assigned a 100 percent rating beginning on December 9, 2009 to February 1, 2011 following the performance of total knee replacement surgery.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file. 

The issue of increased ratings for the service-connected left knee disability on the basis of the residuals of the left total knee replacement is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected osteoarthritis of bilateral first metatarsophalangeal joints with heel spurs is shown to have been productive of a disability picture that more nearly approximated that of bilateral pain on manipulation and use accentuated, swelling and calluses.

2.  The service-connected bilateral hearing loss disability is not shown to have been productive of a loss of hearing acuity that was worse than Level III in the right ear or Level II in the left ear prior to December 29, 2010 or worse than Level VI in each ear beginning on that date; an exceptional pattern of hearing loss that would support the assignment of a higher was not demonstrated. 

3.  For the period of the appeal, the service-connected degenerative joint disease of the right knee with chondromalacia is not shown to have been manifested by a limitation of flexion or related functional loss due to pain, weakness, lack of endurance, stiffness, swelling or locking with restriction to 30 degrees; neither lateral instability nor recurrent subluxation is demonstrated.

4.  The service-connected right knee disability is not shown to have been manifested by a limitation of extension or a related functional loss due to pain, weakness, lack of endurance, stiffness, swelling or locking with restriction to at least 20 degrees prior to July 21, 2008 or restriction to 30 degrees or more beginning on and after that date; ankylosis is not demonstrated.  

5.  For the initial period of the appeal, the service-connected degenerative joint disease of the left knee with chondromalacia is not shown to have been manifested by a limitation of flexion or a related functional loss due to pain, weakness, lack of endurance, stiffness, swelling or locking with restriction to at least 30 degrees or a limitation of extension or related functional loss due to pain, weakness, lack of endurance, stiffness, swelling or locking with restriction to 30 degrees or more; neither lateral instability or recurrent subluxation, nor ankylosis is demonstrated.  

6.  Beginning in April of 2009, prior to the performance of the total knee replacement, the service-connected degenerative joint disease of the left knee with chondromalacia is shown to have been productive of a disability picture that more nearly approximated that of a limitation of extension to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 30 percent , but no higher, for the service-connected bilateral osteoarthritis of the first metatarsophalangeal joints with heel spurs were met for the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a including Diagnostic Codes (Codes) 5276, 5278, 5279, 5283, 5284 (2011). 

2.  The criteria for the assignment of an initial compensable rating prior to December 29, 2010 or in excess of 30 percent beginning on and after that date for the service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.85, 4.86 including Diagnostic Code (Code) 6100 (2011). 

3.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee with chondromalacia on the basis of limitation of flexion have not been met during the period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Codes 5003, 5260 (2011). 

4.  The criteria for the assignment of an initial rating in excess of 20 percent prior to July 21, 2008 and in excess of 30 percent beginning on and after that date for the service-connected right knee disability on the basis of limitation of extension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a including Codes 5003, 5261 (2011). 

5.  For the initial period of the appeal, the criteria for the assignment of an evaluation in excess of 10 percent on the basis of limitation of flexion or in excess of 30 percent on the basis of limitation of extension for the service-connected degenerative joint disease or the left knee with chondromalacia were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Codes 5003, 5260 (2011).  

6.  Beginning in April 2009, the criteria for the assignment of an evaluation of 40 percent, but no more for the service-connected degenerative joint disease of the left knee with chondromalacia on the basis of limitation of extension were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Codes 5003, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the May 2005 rating decision on appeal granted service connection for the issues on appeal, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel  held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in May 2006.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Analysis

A.  Bilateral Foot Disability

On the January 2005 pre-discharge VA examination, the Veteran reported having sharp, intermittent pain when his feet were bare and using shoe inserts to relieve his foot pain.  An examination of his feet showed callous formation on both great toes.  He was able to fully move toes of the right foot and the second through fifth toes of the left foot.  The Veteran also performed heel and toe raises and tandem walking without difficulty.  

At a May 2007 QTC VA examination, the Veteran complained of having bilateral heel pain that was 5/10 at its worst and was precipitated by physical activity and relieved by rest and medication.  He could not function without his medication during his pain.  He also reported having swelling and stiffness.  

The Veteran indicated that he could not jump, run, crawl, take long walks or stand for prolonged periods.  His gait was normal, and there was bilateral tenderness found at the first metatarsal phalangeal joint with pain on motion.  Neither edema, disturbed circulation, weakness nor atrophy of muscles was shown.  There were no deformities, pes planus/cavus, hammertoes, or hallux valgus or rigidus.  

There were calluses on the plantar surface of the first metatarsal phalangeal joints.  There was no tenderness to palpation of the plantar surface, and palpation of the metatarsal head of the toes produced moderate tenderness at the first metatarsophalangeal joint, bilaterally.  Dorsiflexion of all the toes produced moderate pain of the first metatarsophalangeal joint.  The Achilles tendons were normal, and there were no foot deformities.  

A January 2008 treatment record indicated that the Veteran reported a worsening of his feet.  The x-ray studies showed developing heel spurs in the left foot, stable moderate-sized heel spurs of the right foot, and bilateral arthritis of the first metatarsal tarsal joint.  

Both feet appeared normal, but there was tenderness on palpation of the feet and toes.  No pain was elicited by motion of the toes, and there was normal stability.  

The March and April 2008 treatment records noted that the Veteran complained of pain, aching and stiffness in his great toes that was relieved by Mobic, ice packs, and heating pads.  Walking aggravated his great toes.  He was given a cortisone injection in his great toes that provided some relief of pain.  In the later appointment, there was pain and swelling in both MTP joints with the left being worse than the right.  

A November 2009 letter from the Veteran's wife reported observing his difficulties in walking and standing and with his mobility.

At a December 2010 VA examination, the Veteran reported taking medication for his bilateral foot condition and having limited activity.  He used orthotics and had a fair response to treatment.  There was partial relief of symptoms with rest and elevation.  

On examination, the Veteran was noted to walk with an antalgic gait.  There was no abnormal weight bearing, and he denied having swelling, heat or redness.  He did have bilateral pain, stiffness, weakness, fatigability and lack of endurance with standing or walking.  

These symptoms involved the first MTP joints of both feet.  Flare-ups occurred on a weekly basis or more and lasted less than one day.  The effects of flare-ups on motion or other functional impairment was noted to be 15 percent.  The precipitating factor for flare-ups was excess weight bearing.  

The Veteran's functional limitations were noted to be those of walking up to 1/4 mile and standing for 15 to 30 minutes.  The intensity of his pain was 3/10.  Objectively, there was no evidence of swelling, instability or abnormal weight bearing, but there was painful motion, tenderness and weakness in the first MTP.  The heel spurs were only painful with weight bearing, not with palpation.

To the extent that the currently assigned 10 percent rating is the highest available under Code 5279, the Board will address whether the service-connected bilateral foot disability can be rated at higher level based on other potentially applicable criteria that provide for ratings in excess of 10 percent. 

Although Diagnostic Codes 5276, 5278, 5283 and 5284 provide for ratings in excess of 10 percent, Diagnostic Code 5277 may be eliminated from consideration since the Veteran's primary symptoms are not contemplated in the underlying pathology for rating under these provisions.

Diagnostic Code 5276 provides a 30 percent rating for severe bilateral manifestations with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A higher rating of 50 percent is provided for pronounced manifestations with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Diagnostic Code 5278 provides a 30 percent rating for bilateral manifestations with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  

A higher rating of 50 percent is provided for marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides a 20 percent rating for moderately severe foot injuries, a 30 percent rating for severe foot injuries, and a 40 percent rating for actual loss of use of the foot.   38 C.F.R. § 4.71a. 

Notably, the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

It should also be noted that the use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

Here, the service-connected disability picture currently is shown to be manifested by complaints of foot pain that is reported as 3/10 to no worse than 5/10.  His foot pain was aggravated by walking, standing and excess weight bearing.  There was functional impairment due to limitation in walking and standing.  Calluses were noted on examination as were joint swelling and painful motion.  

While findings of marked deformity are not demonstrated, the service-connected bilateral foot disability is shown to be productive of a disability picture that more closely resembles the criteria warranting a 30 percent rating under Diagnostic Code 5276 based on pain on manipulation and use accentuated, calluses and swelling of the joints. 

A rating in excess of 30 percent is not warranted since the record does not show marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.

As for Diagnostic Code 5278, there is also no evidence of marked contraction of plantar fascia with dropped forefoot, all hammertoes, very painful callosities or marked varus deformity to warrant a higher rating under these criteria.

In addition, Diagnostic Code 5284 provides a higher rating of 40 percent only with actual loss of use of the foot.  Here, the evidence does not show a level of impairment approaching that of loss of use of either foot.  

Moreover, to the extent that the Veteran is not shown to have changes consistent with amputation of either great toe with removal of the metatarsal head, the criteria for rating amputation of the great toe (Diagnostic Code 5170) is not for application in this case.    

Finally, the Board has considered whether the Veteran was entitled to a "staged" rating for his service-connected disability, as the Court indicated can be done in this type of case.  See Fenderson, supra. 

However, upon reviewing the longitudinal record in this case, the Board finds that, at no time during the period of the appeal has his service-connected bilateral foot disability been more disabling than as currently shown. 

On this record, the Board finds that the 30 percent rating best reflects the level of impairment experienced by the Veteran. 

Therefore, for these reasons, an increased rating of 30 percent, but no higher, for the service-connected osteoarthritis of bilateral metatarsophalangeal joints with heel spurs is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 

Additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40 , 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 


B. Bilateral Hearing Loss

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2011). 

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA. 

One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater. 

Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b). 

Table VII is used to determine the rating to be assigned by combining the Roman numeral designations for hearing impairment of each ear. 

At the December 2004 pre-discharge VA examination, the Veteran reported having hearing difficulties with speech.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
60
65
LEFT
N/A
40
55
65
65

The average puretone threshold was 56 decibels in the left ear and 54 decibels on the right.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.

At a May 2007 QTC VA examination, the Veteran reported having hearing difficulties during normal conversations, at meetings, on the telephone, and when listening to the television.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
65
70
LEFT
N/A
50
60
70
80

The average puretone threshold was 65 decibels in the left ear and 60 decibels on the right.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.

At a December 2010 VA examination, no new complaints were noted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
70
85
LEFT
N/A
50
65
75
90

The average puretone threshold was that of 70 decibels in the left ear and 69 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 in the left ear.

The audiologist indicated that the Veteran's hearing disability would have a significant effect on his occupation and would include decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty.  There were no effects on usual daily activities.  

Applying the rating criteria to the clinical results of an average puretone threshold and speech recognition percentage from the pre-discharge examination yields a Level II designation for each ear under Table VI. 

Applying the Level II designation for the right ear and a Level II designation for the left to Table VII results in a noncompensable rating for the service-connected bilateral hearing impairment. 38 C.F.R. §§ 3.383 , 4.85(f), (h) (2011). 

Applying the rating criteria to the clinical results of an average puretone threshold and speech recognition percentage from the May 2007examination yields a Level II designation for the left ear and level III designation for the right under Table VI. 

Applying the Level III designation for the right ear, and a Level II designation for the left ear to Table VII results in a noncompensable rating for the service-connected bilateral hearing impairment.  Id.

Applying the rating criteria to the clinical results of an average puretone threshold and speech recognition percentage from the December 2010 examination yields a Level VI designation for each ear under Table VI. 

Applying the Level VI designation for the right ear, and a Level VI designation for the left to Table VII results in a 30 percent rating for the service-connected bilateral hearing impairment.  Id.

Thus, on this record, a compensable rating is not assignable warranted prior to the December 2010 VA examination and a 30 percent rating is warranted based on those results.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(a), (b) (2011).  However, the hearing evaluation of record does not meet the criteria for an exceptional pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 (a) and (b) do not apply. 

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


C.  Bilateral Knee Disability

On January 2005 VA examination, the Veteran reported having right knee ache, pain, swelling, tenderness, and an inability to bend the knee all of the way.  He also reported having stiffness, locking, weakness, lack of endurance with pain, and lack of movement in the right knee, but he denied fatigability unless he walked too far (approximately 2 miles).  

Regarding the left knee, the Veteran reported being unable to bend or straighten the knee fully.  He also complained of left knee pain that increased with taking a step.  He did not report having any giving way or locking, but had weakness, lack of endurance, fatigability, stiffness and tenderness.

On examination, there was no joint effusion or tenderness of the left knee.  Extension of the left knee was performed to -15 degrees, and flexion was performed to 55 degrees with complaints of pain.  There was no varus or valgus deformity of the left knee.  

The right knee was noted to have no tenderness and demonstrated -10 degrees of extension, and flexion was performed to 120 degrees with complaints of pain.  The X-ray studies revealed degenerative joint disease of both knees.

In June 2005, the Veteran was found to have left knee effusion after attending a picnic.  The range of left knee motion was intact, but painful.  No obvious or gross ligamentous laxity was found.  

At a May 2007 VA examination, the Veteran reported having weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability.  He complained of constant pain that primarily involved his kneecaps and was nonradiating, but was crushing, aching, cramping and sharp.  The intensity of the pain was 8/10 at its worse and was elicited by physical activity and relieved by rest and medication.  He was unable to function without medication during the pain, but there were no incapacitating episodes.  

The Veteran was able to perform activities of daily living, but had pain with bending, squatting, kneeling, running, jumping, riding, prolonged sitting, difficulty getting in or out of chairs and cars, walking on uneven ground, bathing, washing his feet, and putting on shoes and socks.

On examination of the knees, there was bilateral tenderness without edema, effusion, weakness, redness, heat, abnormal movements, guarding movements or subluxation.  There was crepitus and joint effusion, but no ankylosis.  

The range of right knee motion was that of flexion to 92 degrees and extension to 0 degrees with pain at the end of flexion.  The left knee had 80 degrees of flexion and extension to 0 degrees with pain at -10 degrees.  After repetitive use of both knees, there was pain, fatigue, weakness and lack of endurance, but there was no incoordination or additional degrees of limitation.  The patella was normal, nontender and mobile.  Varus and valgus were positive in the neutral position and at 30 degrees for both knees.  The McMurrays test was positive for the left knee that was negative for the drawer test, but both were consistent with medial and lateral collateral ligaments of both knees.  There was no injury, meniscal injury, or tear of the left knee meniscus.  

A May 2007 treatment record indicated that the Veteran reported having difficulty performing household duties.  His current level of knee pain was 3/10.  On examination, the right knee had active and passive flexion to 105 degrees and passive and active extension to 10 degrees.  The left knee showed active and passive flexion to 75 degrees and active and passive extension to 20 degrees.  

A July 2008 treatment record showed that the Veteran reported having right knee joint pain accompanied by a popping sound when passively moved, actively moved, or standing that worsened while standing, kneeling or with stairs.  There was bilateral swelling and joint stiffness that worsened with prolonged activity.  He was unable to straighten either knee, and his knees would suddenly lock up.  The severity of his pain was 7/10.  

On examination, the right knee had localized swelling, tenderness with palpation, and abnormal motion.  Active flexion was to 90 degrees; passive flexion was to 93 degrees; active extension was to 21 degrees; passive extension was to 21 degrees.  No laxity was found.  

On examination, the left knee had generalized swelling, tenderness on palpation, and abnormal motion.  Active flexion was to 71 degrees; passive flexion was to 30 degrees; active extension was to 90 degrees; passive extension was to 30 degrees.   No laxity was found.  Both knees demonstrated crepitus and painful motion, and the Veteran walked with a marked limp.

In April 2009, the Veteran complained of bilateral knee pain and swelling since trying to ride a bicycle.  He denied having knee locking or giving way.  His knee pain was constant and increased with walking, standing or sitting.  It was relieved with ice, heat and elevation.  The severity of his knee pain was rated as 6/10 on the left and 3/10 on the right; his current knee pain was 9/10 on the left.  

An examination of the left knee revealed a range of motion from 20 degrees to 70 degrees.  There was effusion and mild tenderness.  

An examination of the right knee showed flexion deformity of 15 degrees with motion to 90 degrees.  There was no effusion or tenderness.  

Significantly, a treatment record dated later in the month of April 2009 showed that the left knee was shown to have a laterally subluxed patella with severe tenderness to grinding, a 30 degree flexion contracture, and mild effusion.  The right knee was shown to have varus alignment, no effusion, positive patellar grind, no ligamentous laxity, and a flexion contracture of 10 degrees.  His standing posture was crouched at the knees as was his gait.

An October 2009 treatment record indicated that the Veteran's knees were shown to have misalignment, tenderness to palpation, abnormal motion, crepitus on motion, and painful motion. 

In a November 2009 letter, the Veteran's wife described the problems he had that included being unable to walk for 5 minutes without having to stop and rest, difficulty in getting moving in the morning, decreased activity, difficulty getting in and out of cars, and problems walking up stairs.

At a December 2010 VA examination, the examiner recorded that the Veteran underwent total left knee replacement surgery in December 2009.  He was currently limited to standing for 15 to 30 minutes and was able to walk up to 1/4 mile.  He had an antalgic gait, and his right knee had bony joint enlargement, crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  There were clicks or snaps, locking, and subpatellar tenderness but no grinding or instability.  

The range of right knee motion was from -10 degrees to 80 degrees with pain following repetitive motion, but not additional limitation of motion.  There was no evidence of ankylosis.  The left knee was shown to have crepitus, but not clicks or snaps, grinding, instability, or other abnormality other than total knee replacement.  The range of left knee motion was 0 degrees to 90 degrees with objective evidence of pain with active motion on the right side.

A claimant can have separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004.  Also, a claimant can have ratings for limitation of motion under Code 5260 (limitation of flexion) and/or Code 5261 (limitation of extension), and for recurrent subluxation or lateral instability under Code 5257. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5055 provides that, following an initial one year period after replacement, a 60 percent rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a. 


Right Knee

Based on his functional loss, the service-connected right knee disability is assigned a 20 percent rating prior to July 21, 2008 and a 30 percent rating beginning on that date under Diagnostic Code 5261 for limitation of extension.  

The criteria for a higher rating prior to July 21, 2008 contemplates limitation of extension that more closely resembles limitation of 20 degrees or greater.  On this record, his range of extension is not shown to have been greater than to 10 degrees.  

The Board has considered DeLuca factors in determining whether the disability more closely approximates a higher rating, but there is no additional limitation of extension with repetition.  

The current 20 percent rating is consistent with the demonstrated limitation of extension with complaints of pain, weakness, lack of endurance, stiffness, and swelling; therefore, the overall disability picture as it pertains to extension does meet the level of functional loss for a higher rating.  

For the period of the appeal beginning on July 21, 2008, a rating in excess of 30 percent is not assignable since right knee extension was shown to have been limited to 21 degrees, but not to 30 degrees.  

The Board has also considered evidence of painful motion, weakness, and locking, but finds that such factors have not produced a significant amount of additional functional loss to warrant the assignment of a higher rating.

The service-connected right knee disability is also assigned a separate 10 percent rating for degenerative joint disease (arthritis) with chondromalacia under Diagnostic Codes 5003 and 5260.

As noted, arthritis is rated based on limitation of motion of the joint and that when there is noncompensable limitation of motion a 10 percent rating is applied for each major joint affected.  Since the record shows that the right knee flexion is not limited to 30 degrees, a rating in excess of 10 percent is not warranted on the basis of flexion.

The medical evidence shows that the Veteran does not have clinically observed manifestations associated with Code 5256 (ankylosis), Code 5258 (dislocated semilunar cartilage), Code 5259 (removal of semilunar cartilage), Code 5257 (recurrent subluxation or lateral instability) or Code 5262 (impairment of tibia and fibula) for the period under review. 


Left Knee

The service-connected left knee degenerative joint disease was rated 10 percent disabling on the basis of limitation of flexion beginning on February 1, 2005 to December 7, 2009 under Diagnostic Codes 5003 and 5260.

As discussed, when limitation of motion is at a noncompensable degree, a 10 percent rating is applied for each major joint.  In this case, the major joint is the knee and limitation of flexion is only compensable to 10 percent or higher if limited to 45 degrees or less.  

At no time during this period was left knee flexion shown to be at a compensable level of limitation to 45 degrees or less.  Instead, flexion was limited one time to 55 degrees and then to 70 degrees or greater thereafter.  Thus, a rating in excess of 10 percent is not warranted during this period.

The Board has considered DeLuca factors in determining whether the disability more closely approximates a higher rating, but there is no additional limitation of extension with repetition.  

The evidence does not show that complaints of pain, weakness, lack of endurance, stiffness and swelling have increased the limitation of motion or functional impairment to the extent that the disability picture is more compatible with a higher rating.  

Clearly, no rating based on left knee arthritis (degenerative joint disease) should be for application after the total left knee replacement surgery in December 2009 because any rating based on functional loss would be subsumed by the rating that was separately assigned under the provisions of Diagnostic Code 5055. 

In addition, on this record, the Board finds that, for the initial period of the appeal, the Veteran is not shown to have demonstrated a limitation of extension or a related functional loss that would have equated with restriction to 30 degrees or more.  

However, in April 2009, the submitted treatment records noted that his service-connected left knee disability was manifested by a 30 degree flexion contracture.  As such, this finding suggests to the Board that the service-connected disability picture more closely resembled one manifested by a limitation of extension to 30 degrees at that point in time.  This certainly would be consistent with the Veteran undergoing a total left knee replacement later in the year.    

Hence, on this record, a 40 percent rating is assignable based on limitation of extension of the left knee for this period of the appeal.  

The Board considered whether referral for consideration of an extraschedular rating is indicated for service-connected foot, hearing loss or knee disability.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is nothing in the record that reflects or even suggests that any of these service-connected disabilities are productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the established criteria applied in this case.  The various symptoms manifested over the span of the appeal are contemplated by these criteria and their impact on his functioning is consistent with the assigned schedular ratings.  Thus, to this extent, the referral for extraschedular consideration is not warranted.


ORDER

An initial rating of 30 percent, but no higher, for the service-connected osteoarthritis of bilateral first metatarsophalangeal joints with heel spurs is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial compensable rating prior to December 29, 2010 or in excess of 30 percent beginning on that date for the service-connected bilateral hearing loss is denied.

An initial rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee with chondromalacia is denied.

An increased initial rating in excess of 20 percent prior to July 21, 2008 or in excess of 30 percent beginning on July 21, 2008 for the service-connected right knee disability on the basis of a limitation of extension is denied.

For the initial period of the appeal, an initial rating in excess of 10 percent based on limitation of flexion or in excess of 30 degrees based on limitation of extension for the service-connected knee disability is denied.

An increased initial rating of 40 percent, but not higher for the service-connected degenerative joint disease of the left knee with chondromalacia on the basis of a limitation of extension beginning in April 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The remaining service-connected disability on appeal involves the rating of the left knee on the basis of the residuals of the left total knee replacement.

Subsequent to the total left knee replacement surgery, a 100 percent disability rating was assigned from December 9, 2009 to February 1, 2011, pursuant to 38 C.F.R. § 4.71a, Code 5055.  

The Veteran was afforded a VA examination in December 2010,  about one year after the total knee replacement.  However, since the 100 percent was still in effect at that time and continued through January 2011, the examination should not have been scheduled until after the Veteran fully recovered from the knee replacement.  

Since the examination was conducted prematurely, the Veteran should be afforded another examination to determine the current manifestations of the service-connected left knee disability.

Accordingly, this remaining matter is REMANDED to the RO for the following actions:

1.  The RO should take all indicated action to obtain copies of all VA records referable to treatment of the service-connected left knee disability since February 2011.  All records obtained should be associated with the claims file.

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify any non-VA treatment rendered for the service-connected left knee disability since February 2011.  Based on his response, the RO should take all indicated action to obtain copies of all records from any identified treatment source.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claims. 

2.  The RO should then arrange for the Veteran to undergo a VA orthopedic examination to ascertain the severity of the service-connected left knee disability manifested by the residuals of the total left knee replacement. 

The examiner should report whether there is evidence of severe painful motion, severe weakness in the affected extremity, pain, or limitation of motion.  The passive and active range of motion in the left knee in degrees and whether there is ankylosis should be noted.  

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


